OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               niF^£®2/BOX^;23fl8*GA£trOL STATION, AUSTIN, TEXAS 78711
               UI-I-IU^l. tfotfft>3t:ob         \&P£$lim&& US POSTAGESpitneybowf<;
               STATE OF TEXAS             £w    ISfllslsS Ub ^IAOh»PITNEYB0WES
               PENALTY FOR
               PRIVATE USE


5/20/2016
THORN, TRACY LEE               - •-       rn^mr                               PD-0520-16
The appellant's pro se petition for discretionary/eview
                                       icretionar       has this day been received
and filed.
                                                                         Abel Acosta, Clerk